White, J.
Although the plaintiff may have been in default, this would not justify the defendant in taking possession of the seed which he had sold, and for a large part of which he had been paid. The mere failure to remove them was at best only passive, and therefore could not possibly have justified the defendant in keeping the price and the thing. He had illegally taken possession of the seed. He had in his power to shew by disinterested witnesses the quantity of seed in the pen when he removed them. He has produced none. His own testimony is contradicted by his every act.-

Judgment reversed, and for the plaintiff.